Exhibit 10.49

AMENDMENT NO. 2

TO

PALM, INC.

2001 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated Effective as of October 5, 2006 and Amended as of
September 12, 2007)

Pursuant to Section 7.1 of the Palm, Inc. 2001 Stock Option Plan for
Non-Employee Directors, as amended and restated effective October 5, 2006 and
amended effective September 12, 2007 (the “Plan”), the Plan is hereby amended as
follows, effective as of February 2, 2009:

1. Section 5.2.4(b) of the Plan is hereby deleted in its entirety and replaced
with the following:

“(b) The expiration of three (3) months from the date of the Participant’s
Termination of Service prior to age 65 for any reason other than the
Participant’s death or Disability, unless a different period is set forth in the
Participant’s Option Agreement;”

2. Except as modified hereby, the Plan shall remain in full force and effect and
unmodified.

IN WITNESS WHEREOF, Palm, Inc., by its duly authorized officer, has executed
this Amendment No. 2 to the Plan on the date indicated below.

 

    PALM, INC. Dated: February 2, 2009     By:  

/s/    Mary E. Doyle

    Name:   Mary E. Doyle     Title:   Senior Vice President, General Counsel
and Secretary